Clayton, J.
The defendant Charles Merrill, after his answer was stricken from the files, made no further appearance in the suit, permitted judgment by default to go against him. and saved no exceptions until, at a subsequent term, he moved to have the judgment by défault set aside on the ground that the complaint is insufficient to support a judgment by default. The complaint avers a legal estate in the plaintiffs, and that they are entitled to possession, and that defendant Merrill is in unlawful possession of the premises. No deeds or other muniments of title are filed with the complaint. That the complaint is not as specific and certain as it should be in this particular is evident; but the defendant Merrill, without any motion to make it more certain and specific, filed an answer to it, and when his answer was stricken from the files refused to further plead, and permitted judgment by default to go against him. He pointed out no defect in the complaint, and made no objections and took no exceptions to any of the proceedings in the case. When a complaint fails to state a fact which is essential to the cause of action, objection to it should be taken by demurrer. If it states the necessary facts in a defective, uncertain manner, objection to it should be made *574by motion to make it more specific. Fagg vs Martin, 53 Ark. 453, 14 S. W. 647; Ball vs Fulton Co., 31 Ark. 379; Bushey vs Reynolds, Id. 657; Henry vs Blackburn, 32 Ark. 445. As before stated, the complaint in this case alleges that plaintiffs have a legal estate in, and are entitled to possession of, the premises, and that the defendant is unlawfully in possession of the same. If these facts should be proven, the plaintiffs would be entitled to recover; hence the complaint was good as against a demurrer. Had the defendant filed his motion to make the complaint more specific, and had this motion been overruled, the action of the court would unquestionably have been erroneous; but this was not done. The complaint seems to have been specific enough for the defendant, for he filed his answer without, objecting to it. After judgment, and the termination of the term, it was too late to take advantage of this imperfection of the complaint.
But objection is made that no copies of the deeds or evidences of title on which plaintiffs relied for the maintenance of their suit were filed with the complaint, as provided by section 2632, Mansf. Dig. (section 1916, Ind. T. Ann. St. 1899). This provision of the statute was intended for the benefit of the defendant, and may be waived by him; and in all cases where the defendant appears and answers and proceeds to trial, or, after answer may have been stricken out, permits judgment by default to be entered against him, without objection to the complaint, it is a waiver of the requirement of the aforesaid statute, and after judgment and the expiration of the term the defendant cannot be heard to object, and it is beyond the power of the court to set aside the judgment for that cause alone; and therefore the court below did not err in refusing to set aside the judgment by default as to the defendant Merrill.
After the judgment against Merrill had been taken, the court permitted Weaver, the intervener, to . file an answer. This answer disclosed the fact that the intervener *575had purchased the premises in controversy, after the beginning of this suit, of the defendant Merrill, and when this fact appeared the court very properly struck his answer from the files, and dismissed him from the suit, and this was a final judgment against him. The motion for a new trial, tendering an amended answer, afterwards filed by the intervener, was never passed upon by the court. The intervener, having permitted the term to expire without procuring the action of the court upon his motion for a new trial, has no standing before this court. The trial court adjourned without acting on the motion for a new trial, leaving the court with nothing to review as to the intervener. Kearney vs Moose, 37 Ark. 37. The judgment of the court below is affirmed.
Townsend, C. J., and Gidl and Raymond, JJ., concur.